DETAILED ACTION
1. 	This is in response to an application No. 16/727,664 filed on December 26, 2019. Claims 1-7 has been submitted for examination. Claim 3 is canceled as a result of examiner’s amendment and claims 1-2, 4-7 are pending and claims 1 and 7 are independent.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority	
3.	This application filed on 12/26/2019 claims foreign priority to 2018-246419, filed 12/28/2018
					Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 12/26/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
5.	The drawings filed on December 26, 2019, are accepted. 
Specification
6.	The specification filed on December 26, 2019, is also accepted. 

7.	On February 9, 2022, applicant's representative attorney Joshua Friedman, Reg. No. 76079 and examiner conducted examiner initiated telephone interview. The summary of the interview is attached. 

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Joshua Friedman, Reg. No. 76079, on February 9, 2022.


	The application has been amended as follows:
In the claims:

1.	(Currently Amended) A token management system comprising: an administrator terminal includes a processor and a memory performs: 
generating a non-fungible token associated with a product identifier in a distributed ledger, associating the non-fungible token with a first public key as an owner identifier, and a second public key for licensing processing, in the distributed ledger, and transaction processing in the distributed ledger of changing a first public key as an owner identifier of a transfer source, which identifier is associated with the non-fungible token, into a first public key as an owner identifier of a transfer destination on a basis of a first private key of the transfer source;; and wherein 
the processor and the memory included by the administrator terminal registers the second public key as metadata of the non-fungible token on a basis of a data description language representing at least one of a numerical value, a character string, a truth value, an array, and an object.

3.	(Canceled)

7.	(Currently Amended) A token management method comprising a processor and a memory: causing the processor of an administrator terminal to execute generating a non-fungible token associated with a product identifier in a distributed ledger, associating the non-fungible token with a first public key as an owner identifier, and a second public key for licensing processing, in the distributed ledger, and transaction processing in the distributed ledger of changing a first public key as an owner identifier of a transfer source, which identifier is associated with the non-fungible token, into a first public key as an owner identifier of a transfer destination on a basis of a first private key of the transfer source; ; and wherein 
the processor and the memory included by the administrator terminal registers the second public key as metadata of the non-fungible token on a basis of a data description language representing at least one of a numerical value, a character string, a truth value, an array, and an object.

Allowable Subject Matter
9.	Claims 1-2 and 4-7 are allowed. 
10.	The following is an examiner’s statements of reasons for allowance:


A.	International Publication No. WO2017/195164 A1 (This prior art is provided with the IDS) to Savanah discloses a computer-implemented method (600) and system (1) for verifying ownership of a computer software after installation and prior to execution using a distributed hash table (13) and a peer- to-peer distributed ledger (14). This may be the Bitcoin blockchain or an alternative implementation. The method includes determining (610) a second user public key associated with a second user (24) from a transaction record stored on the peer-to-peer distributed ledger (14). A second public key associated with the second user may be determined (620) from an entry on the distributed hash table (13). The method further includes comparing (630) the second user public key and the second public key, and verifying (640) the ownership of the computer software based on the comparing of the second user public key and the second public key.

B.	US Patent No. 10579779 B2 to Wright discloses a computer-implemented method (900) and system (1) for verifying the integrity of a computer software for installation using a distributed hash table (13) and a peer-to-peer distributed ledger (14). This may be the Bitcoin blockchain or an alternative implementation. The method includes determining (910) a metadata associated with a transaction record stored on the peer-to-peer distributed ledger (14). An indication of an entry stored on the distributed hash table (13) may be determined (920) from the metadata. The method further includes determining (930) a third hash value based on the computer software and determining 


C.	US Publication No. 2019/0229926 A1 to Handa discloses a method comprising:
receiving, by a verification system, from a computer in a blockchain network, a first data package for an event and a first digital signature associated with the first data package, the first data package including an event identifier and event information;
verifying, by the verification system, the first digital signature using a public key;
generating, by the verification system, a first block for a blockchain stored by the verification system, the first block including the first data package and the first digital signature; verifying, by the verification system, that the event can be completed based on the event information; in response to verifying that the event can be completed, generating, by the verification system, a second data package for the event, the second data package including the event identifier and information indicating that the event has been verified; generating, by the verification system, a second digital signature for the second data package using a private key associated with the verification system;
generating, by the verification system, a second block for the blockchain, the second block including the second data package and the second digital signature; and
transmitting, by the verification system, the second data package and the second digital signature to one or more computers in the blockchain network.	



E.	US Publication No. 2021/0256070 A1 to Tran discloses a non-fungible token wherein a device to securely access a digital asset with an asset blockchain address on a blockchain, including a processor in the mobile body and associated with a processor blockchain address, and a sensor coupled to the body to authenticate a user, wherein selected user events are placed on the blockchain, wherein the processor sends an access request to the digital asset upon authentication based on the blockchain address and events on the blockchain, wherein the digital asset contractual details, access right, 

F.	US Publication No. 2021/0326857 A1 to Yantis discloses methods are provided for executing a smart contract that facilitates electronic transfer of non-fungible tokens to a user according to a recipe. Each respective non-fungible token may be cryptographically linked with a digital representation of a respective asset that can be won by the user. A recipe may define a respective probability that the respective non-fungible token is awarded to the user and a manner by which the respective non-fungible token is awarded to the user. A smart contract may be generated using a random number and one of the non-fungible tokens selected based on the random number and the recipe and transferred to a digital wallet of the user.

G.	US Publication No. 2021/0281410 A1 to Hain discloses a Proof of View verification system is disclosed. The Proof of View verification system has a Non-Fungible Token smart contract module, comprising computer-executable code stored in non-volatile memory, a Proof of View smart contract module, comprising computer-executable code stored in non-volatile memory, a processor, and a verifier network. The Non-Fungible Token smart contract module, the Proof of View smart contract module, the processor, and the verifier network are configured to transfer a data of a non-fungible token to the Non-Fungible Token smart contract module and generate an event metadata based on the data of the non-fungible token, transfer the event metadata to the Proof of View smart contract module, and generate an event hash using the verifier network and 

H. 	See the other cited prior arts

However, the above prior arts of record including the rest of the cited prior arts including the prior arts cited in the parent applications IDS either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in independent claims 1 and 7. For this reason, the specific claim limitations recited in independent claims 1 and 7 taken as whole are found to be allowable.

12.	 The dependent claims 2, 4-6 which are dependent on the above independent claims 1 and 7 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

13.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498